DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.  The rejection dated 2/23/21 specifically states that Brockhaus is relied upon because it “would increase the structural integrity of the device”.  Quigley cannot be evaluated alone when the Quigley-Brockhaus combination is specifically based upon addressing the issue Applicant raises as disqualifying in Quigley alone.
Examiner notes that the limitations relied upon for these arguments are not set forth as positively recited structural requirements.  The limitations “vehicular closure panel”, “mounted to a vehicular body structure” and “structurally connect” are all set forth within “adapted to” or “configured to” clauses.  
It not clear from the claims or the specification what constitutes a “structural connection”.  Applicant is arguing that Brockhaus does not teach a structural connection, but this appears to amount to mere allegation.  Brockhaus is disclosed as being a hinge for a motor vehicle.  This would imply that the forces experienced by the Brockhaus device would be commensurate with those experienced by Applicant’s device.  
Brockhaus further teaches a hinge which is removable during assembly for painting, but which creates a permanent connection after necessary painting and manufacturing applied to the door.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quigley, U.S. Patent 2,585,836 in view of Brockhaus, U.S. Patent 4,675,940.
Quigley teaches a hinge assembly comprising a door component comprising first and second separate brackets (3, 3) the first and second brackets spaced apart from each other, a body component (1, 1) including a bushing aperture (see fig. 6) that can accept a pivot bushing, a pivot pin (11) comprising a first end, a second end and a central cylindrical pivot surface (see fig. 2) between the first and second heads and each of the first and second ends comprising an upset head (see Col 2, Lns 40-48).  
Quigley does not teach the pivot pin having two opposing knurled cylindrical ends.
Brockhaus teaches a pivot pin with opposing knurled cylindrical ends (see figs. 4-5, elements 49).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Quigley with pivot pin knurlings such as that taught by Brockhaus because that would increase the structural integrity of the device, [Claim 1].
**Examiner’s Note: Examiner notes that the above claim contains the claim language “adapted to be mounted to a vehicular closure panel“, “configured to accept…a vehicular body structure”, “configured to structurally…and body component”, “adapted to allow…pivot bushing thereabout” and “adapted to structurally…and body component”, and claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, 
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “press formed“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 2, the upset head ends of the pivot pin appear to meet the limitations of this claim.
Regarding Claim 3, see hinge stop formations and hinge stop surfaces below and in fig. 2 of Quigley.

    PNG
    media_image1.png
    362
    494
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        





/M.J.S/Examiner, Art Unit 3677